MEMORANDUM OPINION
                                         No. 04-10-00517-CR

                                          Rafael TEJADA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-3805
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 3, 2010

DISMISSED

           On September 10, 2010, we notified Appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contained a written waiver signed by the appellant

pursuant to which he entered a plea of no contest. The trial court’s judgment also reflected that

there was a plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s
                                                                                      04-10-00517-CR


certification accurately reflected that the criminal case is a plea bargain case. See TEX. R. APP. P.

25.2(a)(2).

       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). We, therefore, ordered that this appeal

would be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless

appellant caused an amended trial court certification to be filed by October 11, 2010, showing

appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). No response has been received by this court. We, therefore, dismiss this appeal

in accordance with Rule 25.2(d) of the Texas Rules of Appellate Procedure.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-